Citation Nr: 0304706	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome.  


(The issue of entitlement to service connection for 
pseudofolliculitis barbae will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins




INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990.  

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claims 
for service connection for pseudofolliculitis barbae and TMJ 
syndrome.  

The Board is undertaking additional development on the issue 
of service connection for pseudofolliculitis barbae pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  


FINDING OF FACT

The medical evidence shows that the veteran does not have a 
current diagnosis of TMJ syndrome.  


CONCLUSION OF LAW

Service connection for TMJ syndrome is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

There is no indication that there is any additional relevant 
evidence that has not been obtained.  The RO arranged for the 
veteran to be examined by VA.  The veteran has not identified 
any additional treatment for TMJ.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

In May 2001 the RO sent the veteran a letter outlining the 
provisions of the VCAA.  The RO explained the types of 
evidence needed to support the veteran's claims and VA's duty 
to assist the veteran is obtaining any evidence identified by 
the veteran.  In December 2001 the RO reopened the veteran's 
claims for service connection which had previously been 
denied as not well grounded and readjudicated the claims on 
the merits.  A statement of the case was issued to the 
veteran in May 2002.  It included the revised version of 
38 C.F.R. § 3.159.  Also, included was a list of the evidence 
which was considered by the RO.  The RO explained why the 
claim was denied and again identified the evidence necessary 
to support the claim, evidence of an existing TMJ disability.  
The veteran has been generally kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he was responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background.  A December 1986 Report of Physical 
Examination reveals evaluation of the head, mouth and 
musculoskeletal system was normal.  October 1987 service 
dental records include diagnosis of TMJ syndrome.  A night 
guard was given to the veteran and adjusted.  February 1989 
service dental records reveal the veteran had slight crepitus 
of the right TMJ.  An April 1989 evaluation included a 
provisional diagnosis of anterior displacement of the disc on 
the left.  A consult and tomograms were ordered.  X-rays and 
a splint (hard night guard) were prescribed.  The service 
separation examination in August 1990 noted headaches but did 
not reveal any abnormal findings that were attributed to TMJ 
syndrome.  

The veteran filed a claim for service connection for TMJ 
syndrome in July 1999.  He did not identify any medical 
providers who treated him for TMJ syndrome after his 
separation from the service on his application.  The RO 
denied the claim for service connection for TMJ syndrome in 
December 1999 as not well grounded.  In December 1999 the 
veteran submitted records from Southern California Permanente 
Medical Group.  They included records noting TMJ pain in 
December 1999 and a note from his otolaryngologist that 
stated the veteran had TMJ pain diagnosed in May 1986 and was 
given a splint.  

In January 2000 a VA fee basis dental examination was 
conducted.  The veteran complained of popping in his jaw 
joint and grinding his teeth.  It started when he was in the 
Navy.  A nightguard appliance had been made for him.  He lost 
it a few years ago.  Examination revealed both TMJ were 
normal.  All motions were performed within normal limits and 
without pain.  There was no crepitus or subluxation.  There 
were no signs or symptoms of bruxism.  The examiner found no 
functional impairment effecting everyday activities or joint 
movement and no diagnosis of TMJ syndrome was recorded.  

The veteran filed a notice of disagreement with the denial of 
service connection for TMJ syndrome in April 2001.  In May 
2001 the RO wrote the veteran a letter informing him the 
requirements of the law had changed due to the passage of the 
VCAA.  The letter explained the evidence needed to support 
the veteran's claim and VA's duty to assist in obtaining any 
evidence identified by the veteran.  The RO readjudicated the 
veteran's claim for service connection on the merits in 
December 2001.  The RO issued a statement of the case listing 
the evidence considered by the RO in making the decision.  A 
statement of the case was issued and the veteran submitted 
his substantive appeal.  The veteran did not identify any 
additional records to support his claim.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, a claim may still be established pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App 488, 495-98 (1997).  

Analysis.  The claims folder contains medical evidence of TMJ 
syndrome during service (November 1986 to November 1990) and 
the post-service medical evidence includes a reference to TMJ 
syndrome in private medical records dated in December 1999.  
However, a subsequent VA fee-basis dental examination in 
January 2000 found that the veteran's tempomandibular joints 
were normal.  It was further noted at that time that there 
was no functional impairment, and no diagnosis of TMJ 
syndrome was recorded.  The veteran has not identified any 
treatment for TMJ since the January 2000 dental examination.  
That evaluation ruled out the claimed disability, and in the 
absence of medical evidence demonstrating the veteran 
currently has TMJ syndrome, the claim for service connection 
must be denied.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed 
that 38 U.S.C.A § 1131, as well as other relevant statutes, 
only permitted payment for disabilities existing on and after 
the date of application for such disorders.  The Federal 
Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.

As an additional matter, the Board concludes that a medical 
examination or opinion is not warranted in the instant case.  
The VA fee-basis dental examination was thorough in nature; 
it specifically found that the examination of the veteran's 
tempomandibular joints was normal and no pertinent diagnosis 
was recorded.  Under these circumstances, the Board finds 
that another examination or medical opinion is not warranted.  
38 U.S.C. § 5103A(d)). 

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for temporomandibular joint syndrome is 
denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

